DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the examiner notes that the language “the first table” in Line 1 and “the second table” in Line 2 lack antecedent basis.  It is unclear if more structure is to be positively recited.
Regarding claim 18, the examiner notes that the language “the first table” in Line 1 and “the second table” in Line 2 lack antecedent basis.  It is unclear if more structure is to be positively recited or if the claim should depend on claim 13 instead of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madrigal et al. (US 2014/0110977).  Regarding claim 1, Madrigal teaches a table assembly (100) for use with a chair (500), the table assembly comprising: a mounting structure (106); a table slide mechanism attached to the mounting structure (104 – see paragraph [0050]); and a table (102) mounted to the table slide mechanism (see Figures 7-15), wherein the table slide mechanism (104) is configured such that, when the table is reoriented from a chair ingress/egress orientation to an in- use orientation, a side-to-side table movement distance (242; see Figure 8) is proportional to a backward table movement distance (244, see Figure 8).

Regarding claims 2 and 9, Madrigal teaches wherein the table slide mechanism includes at least one linear draw slide (254), wherein the at least one linear draw slide is mounted to the mounting structure (106) diagonal with respect to a front surface of the chair (504 – see Figures 7 and 15).



Regarding claim 4, Madrigal teaches wherein the table slide mechanism (104) includes at least one feature (112) for increasing friction as the table is moved from chair ingress/egress orientation toward an in-use orientation (see paragraph [0037]).

Regarding claims 8, 12, Madrigal teaches wherein the mounting structure (106) is at least one of: fixedly attached to a structure of an associated venue, movably supported on a structure of an associated venue, fixedly attached to a structure of an associated chair assembly, or movably supported on a structure of an associated chair assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigral et al. (US 2014/0110977) in view of Noske et al. (US 20170101187).  Regarding claims 6, 10, it is described above what is disclosed by Madrigal; however, the reference does not distinctly disclose wherein a portion of the first table overlaps with a proximate portion of the second table when the first table and the second table are oriented in a respective chair ingress/egress orientation.
Noske et al., in a similar field of endeavor, teaches a table assembly for use with a chair wherein a portion of the first table overlaps with a proximate portion of the second table when the first table and the second table are oriented in a respective chair ingress/egress orientation (see Figures 2 and 3 where portion of the table with item 12 fold onto portion of the table 24 via hinge mechanisms).  It would have been obvious to one having ordinary skill in the art to modify the table of Madrigal to manufacture the table in two hingedly connected parts (as in Noske) in order to make for easier storage.

Regarding claims 7, 11, 18, it is described above what is disclosed by Madrigal; however, the reference does not distinctly disclose at least one electrical device mounted to the table such that the at least one electrical device moves along with the table when the table is reoriented from the ingress/egress orientation to the in-use orientation.
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 13, the examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With regard to claim 13, the examiner notes that the prior art did not distinctly disclose or fairly suggest second tables/slide mechanisms and the configuration which is currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK R WENDELL/Primary Examiner, Art Unit 3636